PS 8         Case 1:21-cr-00068-LY Document 130 Filed 05/19/21 Page 1 of 2
(8/88)
                                  UNITED STATES DISTRICT COURT
                                               for the
                                       Western District of Texas



U. S. A. vs. Vincent Lee Presto                                      Docket No. A21-CR-0068-10

                        Petition for Action on Conditions of Pretrial Release

         COMES NOW Kyona Stubbs, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant Vincent Lee Presto who was placed under pretrial release
supervision by the U.S. Magistrate Judge Susan Hightower sitting in the court at Austin, on the 8th day
of April 2021 under the following conditions:

See Appearance Bond an Order Setting Conditions of Release dated April 8, 2021.

   RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS
FOLLOWS:

U.S. Pretrial Services alleges the defendant has violated the following condition(s) of his release:

(7)(m) Not use or unlawfully possess a narcotic drug or other controlled substance defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

On April 30, 2021 and May 6, 2021, the defendant submitted a urinalysis, and the results were
presumptively positive for amphetamines. On May 11, 2021, the defendant admitted to U.S. Pretrial
Services that he used of methamphetamines. The confirmation testing results are pending.

One of the defendant’s condition of release is to participate in a drug evaluation or treatment as
directed by Pretrial Services. The defendant has been admonished and warned that any future illicit
drug use may result in the revocation of his bond. This officer respectfully recommends that the
defendant be allowed to participate in an intensive outpatient treatment program.

The U.S. Attorney’s office has been advised of this violation and have agreed of our proposed
intensive outpatient treatment course of action at this time. This information is being provided to the
Court as information only, and no action is being requested at this time.


                                                        Respectfully submitted,




                                                        Kyona Stubbs
                                                        U.S. Pretrial Services Officer

                                                        Place: Austin, Texas
                                                        Date: May 18, 2021
             Case 1:21-cr-00068-LY Document 130 Filed 05/19/21 Page 2 of 2
               ORDER OF COURT

The Court does concur____

The Court does not concur____

Considered and ordered this 19th day of May 2021
and ordered filed and made a part of the records in
the above case.




Susan Hightower
U.S. Magistrate Judge
